DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 2, 7-10 is/are pending in this instant application. Claim(s) 2, 7 is/are amended. Claim(s) 1, 11-14 is/are cancelled. No claim(s) is/are newly added. Claims 15-24 are presently in withdrawn state, directed towards un-elected species. In this office Action withdrawn claims 15-24 are cancelled, and the rest of the application is allowed. For details see below. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-24 directed to species I non-elected without traverse.  Accordingly, claims 15-24 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Allowable Subject Matter
Claims 2, 7-10 (renumbered as 1-5) are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest –
Regarding claim 2,
An image capturing apparatus comprising:
in a case where a second mode for not expanding the dynamic range by the processor and for carrying out the phase difference focus detection by the focus detection circuit using the partial signal and the added signal which are amplified by the first gain is set, the amplifiers so as to amplify the partial signal and the added signal using the first gain, controls, in a case where a third mode for expanding the dynamic range by the processor and not for carrying out the phase difference focus detection by the focus detection circuit is set, the scanning circuit not to read out the partial signal from the pixel region, and the amplifiers to amplify the added signal using the plurality of different gains, and controls, in a case where a fourth mode for expanding the dynamic range by the processor and for carrying out the phase difference focus detection by the focus detection circuit using the partial signal and the added signal which are amplified by the first gain is set, the amplifiers to amplify the partial signal using the first gain and amplify the added signal using the plurality of different gains.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697